DETAILED ACTION
Status of Claims
Claims 1, 10, and 24 are currently amended.
Claims 11-21 and 23 have been canceled.
Claims 1-10, 2, and 24-27 are currently pending and have been examined.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
35 USC 112
Applicant’s arguments and amendments, filed 01/13/2022, with respect to the 35 USC 112 rejections have been fully considered and are persuasive.  The 35 USC 112 rejections of 10/29/2021 has been withdrawn. 

35 USC 103: Claims 1-9 and 24-27
Applicant's arguments filed 01/13/2022 with respect to the 35 USC 103 rejection of claims 1-9 and 24-27 have been fully considered but they are not persuasive. Applicant argues that Bauman does not disclose the concept of generating an analyzing result by a remote server outside a car and does not provide an analyzing result based upon at least one of the operation message and vehicle message. Applicant further argues that Bauman does not disclose transmitting information to pc/phone of user/dealer form tire sensor setting tool which gives analyzing result from remote server. Examiner respectfully disagrees. Examiner respectfully reminds Applicant that this is a 35 USC 103 rejection. Bauman discloses generating an operation message from the sensor, this message/analysis result from diagnostics/communications module is then sent to either a vehicle dealer or vehicle driver. See at least Fig. 1, paragraph [0004], [0012]-[0013], [0015], [0017], [0024]-[0025], [0034], [0043]. Additionally, Ahmed discloses the tire sensor setting tool that is used by/at a dealer/distributor in conjunction with a computing device in order to receive, store, and transmit the various pieces of information. See Ahmed at least Fig. 1, Fig. 5, Fig. 6, Fig. 7B/C, Fig. 8, Fig. 10, Fig. 11, paragraph [0018], [0051], [0034] tire dealers/tire distributors in possession of handheld device, [0024], [0060]. Examiner notes that it would have been obvious to combine Oda/Ahmed with Bauman because it would help to more accurately explain to users what sort of maintenance or problem is being detected in their vehicle so they actually know what needs to be done to the car rather than general message (such as check engine light) that is often ignored. See at least Bauman: paragraph [0005]-[0007].
Additionally, Examiner notes that the “tire sensor setting tool” which is possessed by the tire repairing factory or manufacturer is disclosed in the Ahmed reference. See Fig. 1, Fig. 5, Fig. 6, Fig. 7B/C, Fig. 8, Fig. 10, Fig. 11, paragraph [0018], [0051], [0034] tire dealers/tire distributors in possession of handheld device, [0024], [0060].


35 USC 103: Claims 10 and 22
Applicant’s arguments with respect to claim(s) 10 and 22 have been considered but are moot. In light of current amendments, a new ground(s) of rejection is made in view of Kirian et al. (US 2011/0153459).

Examiner Note
Examiner hereby asserts that the claims recite additional elements which individually and in combination integrate any judicial exception into a practical application and result in “significantly more” than any abstract idea which may be recited within the claims. The Examiner hereby asserts that the claims at issue apply the abstract idea with additional elements (including tire sensor, storing module, receiving module, tire sensor setting tool with circuit board, chip module, memory, low/high frequency transceiver, power module, operation module, display module, remote server, message processing device), do not merely “apply” any judicial exception to a computer, and add meaningful limits that amount to more than generally linking the use of the abstract idea to a particular technological environment. Moreover, the claims are necessarily rooted in computer technology to address problem specifically arising in the realm of tire and vehicle messaging systems.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 24-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oda (US 2010/0225464) in view of Ahmed (US 2012/0169856), and further in view of Bauman et al. (US 2008/0316006).
Regarding Claim 1, Oda discloses A vehicle Message Managing Device (Abstract), comprising:
a tire sensor detecting an operation status of a tire, generating an operation message and transmitting the operation message outward, the tire sensor comprising: a storing module storing the operation message; and a receiving module electrically connected to the storing module, a tire sensor setting tool comprising a low frequency transceiver and a high frequency transceiver, an operation module, processing operation messages which is able to be inputted through the operation module and transmitting the vehicle service message to the tire sensor through the low frequency transceiver of a portable tool, and writing the vehicle service message to the storing module (Oda: See at least Fig. 1, external module 2, Fig. 5 disclosing Tire sensor with various components capable of receiving and transmitting of tire sensor and RAM/ROM for storing information, paragraph [0002], [0011], [0015], [0059] disclosing various frequency ranges for transmission channels, [0070]).
However, Oda does not expressly provide for a tire sensor setting tool that is outside a vehicle and possessed by a tire repairing factory or a manufacturer of the tire sensor setting tool, comprising a circuit board, a chip module, a memory, a power module, an operation module and a display module, wherein the chip module is assembled on the circuit board, and the chip module is electrically connected to the memory, the power module and the display module, the memory stores a software program for processing the vehicle service message which is able to be inputted through the operation module or the display module, the chip module executes an instruction of the software program, the instruction comprises: generating an user profile for storing the operation message vehicle service message; and transmitting the operation message vehicle service message to a remote server through the chip module directly.
Ahmed discloses a tire sensor setting tool that is outside a vehicle and possessed by a tire repairing factory or a manufacturer of the tire sensor setting tool, comprising a circuit board, a chip module, a memory, a power module, an operation module and a display module, wherein the chip module is assembled on the circuit board, and the chip module is electrically connected to the memory, the power module and the display module, the memory stores a software program for processing the vehicle service message which is able to be inputted through the operation module or the display module, the chip module executes an instruction of the software program, the instruction comprises: generating an user profile for storing the operation message vehicle service message; and transmitting the operation message vehicle service message to a remote server through the chip module directly (Ahmed: Fig. 5 disclosing dealer name and address, Fig. 6 disclosing customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0011], [0018] disclosing handheld device, [0020], [0034] disclosing device used by tire dealer/distributor from outside tire/vehicle  [0051] disclosing dealers address info when setting up an account, [0024] disclosing transmitting the information to the remote server, [0027], [0060] disclosing creating an account and storing various customer/tire information; [0031] disclosing integrated circuit, memory, etc.; [0022] disclosing USB to help charge device).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire sensor communication system of Oda to include the generated profile and transmitting of messages to remote server of the tire sensor setting tool including various components as taught in Ahmed because it would have allowed for efficient capture and distribution of information related to tires/tire registration. See at least Ahmed: paragraph [0003]-[0008].
Neither Oda nor Ahmed expressly provide for generating an operation message indicating the detected status of the tire, receiving the operation message from the tire sensor, and an analyzing result according to at least one of the operation message and the vehicle service message from the remote server; wherein the operation message, the vehicle service message, or the analyzing result can be transmitted to a message processing device possessed by a vehicle driver or a tire repairing factory form the tire sensor setting tool or the tire sensor. However, Bauman discloses generating an operation message indicating the detected status of the tire, receiving the operation message from the tire sensor, and an analyzing result according to at least one of the operation message and the vehicle service message from the remote server; wherein the operation message, the vehicle service message, or the analyzing result can be transmitted to a message processing device possessed by a vehicle driver or a tire repairing factory form the tire sensor setting tool or the tire sensor (Bauman: see at least paragraph [0004] disclosing status of monitored tire, [0012] , [0013], [0015], [0017], [0024]-[0025] disclosing computer software analyzing the sensor signals to determine whether something is running inefficiently or needs maintenance and send that information along, [0034], [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire sensor communication system of Oda/Ahmed to include the status of the tire and analyzing result as taught in Bauman because it would help to more accurately explain to users what sort of maintenance or problem is being detected in their vehicle so they actually know what needs to be done to the car rather than general message (such as check engine light) that is often ignored. See at least Bauman: paragraph [0005]-[0007].


Regarding Claim 2, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 1. Additionally, Ahmed discloses wherein the vehicle service message comprises a vehicle message, a tire message and a vehicle service preference message (See at least Fig. 5 disclosing dealer name and address, Fig. 6 disclosing customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0051] disclosing dealers address info when setting up an account, [0027]).

Regarding Claim 3, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 2. Additionally, Ahmed discloses wherein the tire message comprises a tire ID, the vehicle service preference message comprises at least one of a tire buyer name, a tire seller name, a tire buyer address and a tire seller address, wherein at least one of the tire ID, the tire buyer name, the tire seller name, the tire buyer address and the tire seller address are transmitted to the remote server by the chip module. (See at least Fig. 5 disclosing dealer name and address, Fig. 6 disclosing customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0051] disclosing dealers address info when setting up an account, [0024] disclosing transmitting the information to the remote server, [0027]).

Regarding Claim 4, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 2. Additionally, Ahmed discloses wherein the display module comprises a touch input interface for inputting the vehicle message, the tire message and the vehicle service preference message (Ahmed: see at least paragraph 18, 19, 33, and 93 disclosing touch input on display).

Regarding Claim 5, Oda, Ahmed, and Bauman teach or suggest all of the limitations of Claim 1. Additionally, Oda discloses wherein the tire sensor further comprises a microcontroller module, a transmitting module and a detecting module, the transmitting module, the receiving module, and the detecting module are electronically connected to the microcontroller module, and wherein the receiving module receives a vehicle service message and the storing module stores the vehicle service message (Oda: see at least paragraph [0028], [0046]-[0048], See at least Fig. 1, external module 2, Fig. 5 disclosing Tire sensor with various components capable of receiving and transmitting of tire sensor and RAM/ROM for storing information, paragraph [0002], [0011], [0015], [0059], [0070]); Bauman discloses a power module (Bauman: see at least paragraph [0004]).

Regarding Claim 6, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 1. Additionally, Ahmed discloses wherein the tire sensor setting tool comprises a lens module, the lens module scans or takes a picture of a bar code, a QR code or a number on a tire skin (Ahmed: see at least Fig. 9-11 disclosing tire sensor setting tool (e.g., device) disclosing camera to take picture of tire skin number).

Regarding Claim 7, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 1. Additionally, Ahmed discloses wherein the tire sensor setting tool comprises a slut and an embedded memory, the embedded memory is plugged into the slut for storing the operation message or the vehicle service message (Ahmed: see at least paragraph [0022]).

Regarding Claim 8, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 1. Additionally, Oda discloses wherein the low frequency transceiver transmits a triggering signal to the tire sensor, and the tire sensor transmits back the operation message or the vehicle service message after receiving the triggering signal (Oda: [0059] disclosing various frequency ranges for transmission channels, [0070]).

Regarding Claim 9, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 6. Additionally, Ahmed discloses scanning or taking the picture of the number on a tire skin using the lens module; inputting at least one of the tire buyer name, the tire seller name, the tire buyer address and the tire seller address using the tire sensor setting tool; associating the number on the tire skin with the at least one of  the tire buyer name, the tire seller name, the tire buyer address and the tire seller address for generating a related data; transmitting the related data to the remote server using the tire sensor setting tool; and performing the tire recycling in accordance with the related data (See at least Fig. 5 disclosing dealer name and address, Fig. 6 disclosing customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 9-11,   paragraph [0005], [0051] disclosing dealers address info when setting up an account, [0024] disclosing transmitting the information to the remote server, [0027], [0004] disclosing using this data for tire recall information transmission, [0024], [0025]).

Regarding Claim 24, Oda discloses A vehicle Message Managing Device (Abstract), comprising:
a tire sensor detecting an operation status of a tire, generating an operation message and transmitting the operation message outward, the tire sensor comprising: a storing module storing the operation message; and a receiving module electrically connected to the storing module, a tire sensor setting tool that is not equipped in a vehicle comprising a low frequency transceiver and a high frequency transceiver, an operation module, processing operation messages which is able to be inputted through the operation module and transmitting the vehicle service message to the tire sensor through the low frequency transceiver of a portable tool, and writing the vehicle service message to the storing module (Oda: See at least Fig. 1, external module 2, Fig. 5 disclosing Tire sensor with various components capable of receiving and transmitting of tire sensor and RAM/ROM for storing information, paragraph [0002], [0011], [0015], [0059] disclosing various frequency ranges for transmission channels, [0070]).
However, Oda does not expressly provide for a tire sensor setting tool that is outside a vehicle and possessed by a tire repairing factory or manufacturer of the tire sensor setting tool, comprising a circuit board, a chip module, a memory, a power module, an operation module and a display module, wherein the chip module is assembled on the circuit board, and the chip module is electrically connected to the memory, the power module and the display module, the memory stores a software program for processing the vehicle service message which is able to be inputted through the operation module or the display module, the chip module executes an instruction of the software program, the instruction comprises: generating an user profile for storing the operation message vehicle service message; and transmitting the operation message vehicle service message to a remote server through the chip module directly and wherein the vehicle service message comprises at least one of a vehicle message, a tire message and a vehicle service preference message.
Ahmed discloses a tire sensor setting tool that is outside a vehicle and possessed by a tire repairing factory or manufacturer of the tire sensor setting tool, comprising a circuit board, a chip module, a memory, a power module, an operation module and a display module, wherein the chip module is assembled on the circuit board, and the chip module is electrically connected to the memory, the power module and the display module, the memory stores a software program for processing the vehicle service message which is able to be inputted through the operation module or the display module, the chip module executes an instruction of the software program, the instruction comprises: generating an user profile for storing the operation message vehicle service message; and transmitting the operation message vehicle service message to a remote server through the chip module directly (Ahmed: Fig. 5 disclosing dealer name and address, Fig. 6 disclosing customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0011], [0018] disclosing handheld device, [0020], [0034] disclosing device of tire dealer/distributor, [0051] disclosing dealers address info when setting up an account, [0024] disclosing transmitting the information to the remote server, [0027], [0060] disclosing creating an account and storing various customer/tire information; [0031] disclosing integrated circuit, memory, etc.; [0022] disclosing USB to help charge device); wherein the vehicle service message comprises at least one of a vehicle message, a tire message and a vehicle service preference message (Ahmed: See at least Fig. 5 disclosing dealer name and address, Fig. 6 disclosing customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0051] disclosing dealers address info when setting up an account, [0027]).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire sensor communication system of Oda to include the generated profile and transmitting of messages to remote server of the tire sensor setting tool including various components as taught in Ahmed because it would have allowed for efficient capture and distribution of information related to tires/tire registration. See at least Ahmed: paragraph [0003]-[0008].
Neither Oda nor Ahmed expressly provide for generating an operation message indicating the detected status of the tire, receiving an analyzing result according to at least one of the operation message and the vehicle service message from the remote server or from a  message processing device so as to obtain a relative message service in accordance with the analyzing result. However, Bauman discloses generating an operation message indicating the detected status of the tire, receiving an analyzing result according to at least one of the operation message and the vehicle service message from the remote server or from a  message processing device so as to obtain a relative message service in accordance with the analyzing result (Bauman: see at least paragraph [0004] disclosing status of monitored tire, [0012] , [0013], [0015], [0017], [0024]-[0025] disclosing computer software analyzing the sensor signals to determine whether something is running inefficiently or needs maintenance and send that information along, [0034], [0043]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire sensor communication system of Oda/Ahmed to include the status of the tire and analyzing result as taught in Bauman because it would help to more accurately explain to users what sort of maintenance or problem is being detected in their vehicle so they actually know what needs to be done to the car rather than general message (such as check engine light) that is often ignored. See at least Bauman: paragraph [0005]-[0007].

Regarding Claim 25, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 24. Additionally, the combination discloses wherein the instructions further comprise transmitting the vehicle service message to the tire sensor so as to be stored in the storing module of the tire sensor(Oda: See at least Fig. 1, external module 2, Fig. 5 disclosing Tire sensor with various components capable of receiving and transmitting of tire sensor and RAM/ROM for storing information, paragraph [0002], [0011], [0015], [0059] disclosing various frequency ranges for transmission channels, [0070]).

Regarding Claim 26, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 25. Additionally, the combination discloses wherein the tire sensor further comprises a transmitting module to transmit the vehicle service message to a receiving device equipped in the vehicle (Oda: see at least paragraph [0028], [0046]-[0048], See at least Fig. 1, external module 2, Fig. 2, Fig. 5 disclosing Tire sensor with various components capable of receiving and transmitting of tire sensor and RAM/ROM for storing information, paragraph [0002], [0011], [0015], [0059], [0070]; Bauman: see at least paragraph [0013]).

Regarding Claim 27, Oda, Ahmed, and Bauman teach or suggest all of the limitations of claim 24. Additionally, the combination discloses wherein the message processing device obtains the analyzing result from the remote server (Bauman: see at least paragraph [0004] disclosing status of monitored tire, [0012] , [0013], [0015], [0017], [0024]-[0025] disclosing computer software analyzing the sensor signals to determine whether something is running inefficiently or needs maintenance and send that information along, [0034], [0043]).

Claims 10 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itou (US 2003/0227379), in view of Ahmed (US 2012/0169856), and further in view of Kirian et al. (US 2011/0153459).

Regarding Claim 10, Itou discloses A method for setting a tire storing position, the method comprising: inputting the tire storing position to the tire sensor setting tool to serve as a vehicle service message; and transmitting the tire storing position to a remote server by the tire sensor setting tool (Itou: see at least paragraph 166, 184, 186, 200, and 204).

Itou does not expressly provide for providing a tire sensor setting tool for generating a user profile for storing a vehicle service message. 
However, Ahmed discloses providing a tire sensor setting tool for generating a user profile for storing a vehicle service message (Ahmed: See at least Fig. 5 disclosing dealer name and address, Fig. 6 disclosing customer name and address, Fig. 7B/7C disclosing tire type, Fig. 8 disclosing tire number registration for DOT number, Fig 10, 11,   paragraph [0005], [0051] disclosing dealers address info when setting up an account, [0027]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire storing position system of Itou to include the generated profile and transmitting of messages to remote server of the tire sensor setting tool including various components as taught in Ahmed because it would have allowed for efficient capture and distribution of information related to tires/tire registration. See at least Ahmed: paragraph [0003]-[0008].

Neither Itou nor Ahmed expressly provide for the tire sensing tool having an operation module or a display module and using the operation module or the display module to enable an operator to manually input the tire storing position where the tire is put or stored outside a vehicle. However, Kirian discloses the tire sensing tool having an operation module or a display module and using the operation module or the display module to enable an operator to manually input the tire storing position where the tire is put or stored outside a vehicle (Kirian: see at least paragraph [0044], [0056] disclosing mechanic providing information about the tire using a client device, [0061] disclosing storing a tire location record in the individual tire record to provide history of all different locations tire has been over its total service life including available tie inventory, repair shops, retread shops, vehicles, etc., [0119], [0142] disclosing software provides instructions to technicians to record locations of the tire to pass along to server).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the tire storing position system of Itou/Ahmed to allow for an operator to manually input the tire storing position where the tire is put or stored outside the vehicle as taught in Kirian because it yields predictable results including improved preventative maintenance of tires by creating individual tire records. See Kirian paragraph [0005]-[0007].

Regarding Claim 22, Itou, Ahmed, and Kirian teach or suggest all of the limitations of claim 10. Additionally, the combination discloses transmitting the tire storing position to the tire sensor by the tire sensor setting tool and storing the tire storing position to the storing module of the tire sensor (Itou: see at least paragraph 166, 184, 186, 200, and 204).

Conclusion
The references cited in the form PTO-892 were not applied under relevant section §103 in the above Office Action, however, they are considered relevant to both claimed and unclaimed features of the instant invention. Applicant is herein advised to review the cited prior art references prior to responding to the instant Office Action in order to expedite prosecution of the instant application. For example:
“The Tire as an Intelligent Sensor” (S. C. Ergen et al., The Tire as an Intelligent Sensor, July 2009, IEEE Transactions on COmptuer-Aided Design of Integrated Circuits and Systems, vol. 28, No. 7, pp. 941-955.) disclosing a sensoir node in a vehicle device that may communciate with other sensors/ PAN coordinators.


	
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY E BARGEON whose telephone number is (571)272-2861. The examiner can normally be reached Monday-Friday 9:00am to 6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Smith can be reached on (571) 272-6763. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.E.B/Examiner, Art Unit 3684                                                                                                                                                                                                        
/Jeffrey A. Smith/Supervisory Patent Examiner, Art Unit 3625